Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashok Mannava, Reg. No. 45,301 on 25 February 2021.

The claims have been amended as follows: 
1. A system comprising:
a processor to:
receive data for performing reconciliation operations, wherein the data includes a first set of data from a first source and a second set of data from a second source; 
determine whether the data is structured or unstructured;
determine whether the unstructured data is machine-readable;
convert the unstructured data into an Optical Character Recognition (OCR) format, when it is determined that the unstructured data is not machine-readable;
annotate details included in the unstructured data, wherein the details pertain to a receipt date, a sender, a recipient, a price, and a quantity of items shipped;

retrieve the details from the unstructured data, based on the OCR format, the annotation, and the structuring of the data;
compare, upon structuring the unstructured data and based on the retrieved details or upon receiving the structured data and the retrieved details, values of the first set of data with values of the second set of data; and
determine relations between compared pairs of values of the first set of data and the second set of data, based on an Artificial Intelligence (AI) technique including at least one of Decision Tree Classifiers, Data Correlation Techniques, and Fuzzy Rule Generation;
generate a confidence score for each pair of the compared values, wherein the confidence score is indicative of matching of a value of the first set of data with a value of the second set of data of the pair;
classify the pairs of values into matched pairs and unmatched pairs, based on the confidence scores of the pairs of the values; 
validate matching and classification of the pairs based on a user feedback, wherein the user feedback is indicative of one of an approval or a rejection by the user; 
store details pertaining to the validation of the matching and the classification over a period of time; 
determine relations between subsequent pairs of values from the first set of data and the second set of data, based on the AI technique and the stored details; and

determine operators to be used for comparing the values of the first set of data with the values of the second set of data;
generate a decision tree, wherein the decision tree includes a plurality of nodes indicating a rule or a sub-rule having an operator to classify the structured data into matched pairs of the values and unmatched pairs of the values; 
parse the structured data through the decision tree, wherein parsing the structured data includes:
converting a rule into a plurality of atomic rules; and
combining the plurality of atomic rules to generate a compound rule, wherein the compound rule includes one or more operators connecting the atomic rules to form the compound rule; and
extract matching rules from the decision tree, based on the classification performed by each of the plurality of nodes.

4. The system of claim [[3]]1, wherein the plurality of nodes are positioned in a predefined sequence for forming the decision tree and extracting the matching rules.

6. The system of claim [[3]]1, wherein is updated based on the stored details. 

8. A system comprising:

determine whether data including a first set of data received from a first source and a second set of data received from a second source is structured or unstructured;
determine whether the unstructured data is machine-readable;
convert the unstructured data into an Optical Character Recognition (OCR) format, when it is determined that the unstructured data is not machine-readable;
annotate details in the unstructured data, wherein the details pertain to a receipt date, a sender, a recipient, a price, and a quantity of items shipped
structure the data, when it is determined that the data is unstructured, wherein the data is structured by an Optical Character Recognition (OCR) technique and a Sequence labeling technique;
retrieve the details from the unstructured data, based on the OCR format, the annotation, and the structuring of the data;
compare, upon structuring the unstructured data and based on the retrieved details or receiving the structured data and the retrieved details, values of the first set of data with values of the second set of data; 
determine relations between compared pairs of values of the first set of data and the second set of data, based on an Artificial Intelligence (AI) technique including at least one of Decision Tree Classifiers, Data Correlation Techniques, and Fuzzy Rule Generation;
generate a confidence score for each pair of the compared values, wherein the confidence score is indicative of matching of a value of the first set of data with a value of the second set of data of the pair;

store details pertaining to the validation of the matching; 
determine relations between subsequent pairs of values of the first set of data and the second set of data, based on the AI technique and the stored details
determine operators to be used for comparing the values of the first set of data with the values of the second set of data;
generate a decision tree, wherein the decision tree includes a plurality of nodes indicating a rule or a sub-rule having an operator to classify the structured data into matched pairs of the values and unmatched pairs of the values; 
parse the structured data through the decision tree, wherein parsing the structured data includes:
converting a rule into a plurality of atomic rules; and
combining the plurality of atomic rules to generate a compound rule, wherein the compound rule includes one or more operators connecting the atomic rules to form the compound rule; and 
extract matching rules from the decision tree, based on the classification performed by each of the plurality of nodes.

13. The system of claim [[12]]8, wherein is updated based on the stored details

15. A computer-implemented method executed by at least one processor, the method comprising:
receiving data for performing reconciliation operations, wherein the data includes a first set of data from a first source and a second set of data from a second source;
determining whether the data is structured or unstructured;
converting the unstructured data into an Optical Character Recognition (OCR) format, when it is determined that the unstructured data is not machine-readable;
annotating details in the unstructured data, wherein the details pertain to a receipt date, a sender, a recipient, a price, and a quantity of items shipped;
structuring the data, when it is determined that the data is unstructured, wherein the data is structured by an Optical Character Recognition (OCR) technique and a Sequence labeling technique;
retrieving the details from the unstructured data, based on the OCR format, the annotation, and the structuring of the data;
comparing, upon structuring the unstructured data and based on the retrieved details or upon receiving the structured data and the retrieved details, values of the first set of data with values of the second set of data;
determining relations between compared pairs of values of the first set of data and the second set of data, based on an Artificial Intelligence (AI) technique including at least one of Decision Tree Classifiers, Data Correlation Techniques, and Fuzzy Rule Generation;

classifying the pairs of values into matched pairs and unmatched pairs, based on the confidence scores of the pairs of the values;
validating matching and classification of the pairs, based on a user feedback, wherein the user feedback is indicative of one of an approval and a rejection by the user;
storing details pertaining to the validation of the matching and the classification over a period of time; 
forwarding the details for: 
determining relations between subsequent pairs of values of the first set of data and the second set of data, based on the AI technique and the details stored over the period of time; and
 classifying the pairs of values into matched pairs and unmatched pairs, based on the confidence scores of the pairs of the values and the details stored over the period of time;
determining operators to be used for comparing the values of the first set of data with the values of the second set of data;
generating a decision tree, wherein the decision tree includes a plurality of nodes indicating a rule or a sub-rule having an operator to classify the structured data into matched pairs of the values and unmatched pairs of the values; 
parsing the structured data through the decision tree, wherein parsing the structured data includes:

combining the plurality of atomic rules to generate a compound rule, wherein the compound rule includes one or more operators connecting the atomic rules to form the compound rule; and
extracting matching rules from the decision tree, based on the classification performed by each of the plurality of nodes.

19. The computer-implemented method of claim [[17]]15 further comprising forwarding the details for updating the decision tree based on the  stored over the period of time. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches the combination of limitations in each of independent claims 1, 8, and 15, particularly in relation to the matched and unmatched pairs, the rules, and the decision tree. Zhou et al. (U.S. ) teaches using a decision tree to determine if access should be granted to a resource, and teaches generating rules for a set of conditions, but does not teach atomic and compound rules in the manner recited by the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.